Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final action for application number 17/090,591 in response to an amendment filed on 12/21/2021; the original application filed on 11/05/2021. Claims 1 - 20 are currently pending and have been considered below. Claims 1, 14 and 20 are an independent claim.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 - 20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 - 20 of Patent 10,868,707 B1.
Although the claims are not identical, they are not patentably distinct from each other because claims 1 -20 of the patent and claims 1 – 20 of the instant application are obvious variations with minor differences. Thus, this is an obviousness-type double patenting 

Instant Application No. 17/090,591
     Claim 1: An integrated circuit comprising: a network protocol stack configured to receive an outgoing message and perform encapsulation of the outgoing message into an outgoing frame, wherein the outgoing message includes payload content defining a transaction;
Patent 10,868,707 B1
     Claim 1:  An integrated circuit comprising: a network interface configured to transmit frames on a network; a network protocol stack configured to: perform encapsulation of outgoing messages into outgoing frames;
a parsing and validation module configured to: (i) receive a representation of the outgoing message, wherein the representation is functionally equivalent to the transaction, 
a parsing and validation module configured to: receive outgoing representations of the outgoing messages, and perform one or more validation checks on the outgoing representations, wherein the outgoing representations define transactions that are functionally equivalent to corresponding transactions that are defined by payload content within the outgoing messages,

wherein an outgoing representation of an outgoing message passing the one or more validation checks causes a corresponding outgoing frame to be provided to the network interface for transmission on the network, and wherein the outgoing representation of the outgoing message failing the one or more validation checks causes the corresponding outgoing frame to not be provided to the network interface for transmission on the network; 
and wherein the one or more validation checks are performed by the parsing and validation module in parallel to performance of the encapsulation by the network protocol stack;
wherein the one or more validation checks are performed in parallel to performance of the encapsulation.
and a network interface configured to receive the outgoing frame and transmit the outgoing frame on a network.
and a control module configured to provide the outgoing messages to the network protocol stack and the outgoing representations to the parsing and validation module, 




provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478